)
                              ~ IAI f/-1 ( toufl tJr-CF!-;MiriAL At!VIk>
·v~.
                              )
                              ~ (J -r ~ ~--t4/e bP-"JetAs

/t...e s-ld o.f\tet--As
                    Sit{/'t
                              ).
                                                               RECEIVED IN
                                                        COURT OF CRIMINAL APPEALS

                                                                GEC 15 2015

                                                            Abef Acosta. Clerk



       f£1/{IDAi f-a{{ A WRt-1CJF' 1-//JBeAs tof                                tJo,--------

                                                            } IN Tll£l(JUR."/ Of' Ci'IJ1ttilliJL

                                                        1Aff£4L5 ot-r11c~-f!lrEot-!EPJS
                                                        )
                                                    )




       -t
       f'/OW l'OoYctS   Sko-J e. l'l1oJ""'tt) p,-l;rt~er a" d file<>              ft,_ is   i.,il

                                                                                            ~ "~j,~
                                                                                                         •

                                                                                               /) e -rmoni~

fo!'    tJ/'   ,l of' k6eas C!-tJ1'(JI1.5 a ~td t'lt         5L{ffor   i of's a. id ofjJI.ica i,;n wtJu ( /




       Pu/'St{a/1(      t 0 tll' tr'c.le I I I;;; ~~xl'---lhe k)CdS'      ac~e, cJI' t'l'tY1-'1~11C,/ ~eerluN       I




-t/\Y pe-Tr/:6/lel'          hlf115e /1'- ;'s fleJef1 [;~               i'A.is ;;e#/tovt. tl/'ttd.
I! i-2 .sfut{e>; 'cr;l/e.r -(Ac f'tt'l'j !;r tJAd92 l'e (;tJf' tlte wt-rt 1'5 ;hdm/t'l!

  or 1/!n_~ pett5&/l /d-1'        A/1Y! 1   may /f'eterrl to ~e /ld(Jet au/t(),/{J                            far

 Tt..t (Juttf&~.        tJI' &Ma~nil' !'e!le /:             11




       4r.sua~ f to tJI'I,c_!_e // tJS' ol' /A~                            7i"t4S     Lb~ ol' t 1 ~ 1 ~/

  t1cJc.td~ 1 li-e ldl:~;;/ler- is 1/esr/[ t;'Y /:It;~ jJel::/!tJ',                                 * -~A~·
                                            ~It~~   {[)
. ptof.r {}1.1.14,r/i:J, /4. ('oul't &I'(!,..,~,;,,.; 41'r" Is. art,-e~e

 / /J)b -.ria./e s, ' 17Ae lou~"( & I' (jj~,;Vt / tlff'-'tt!s; /it b~~~~e/
Cout-rf>1 {4 t{)~t1,f'1 (tul't~ 1 or                          t'frt.tj   Judje o~ .S4td i'&u~is;

}LAlit ;o'tl:'/led it? &.!u Lbw1ly ar:i.tlf
 [kfe,1/,;t;r;     /l11ie.r1 ;/} i4.r__ 6-t-sfe~; C! t ~s~n                          /al11etl_ettq l

  jh_{rrff' &f""c/S'\-!-1)/'        &w~1~, ~~s,                    and haS    bef'/13~ L/J11IJ/led

 S//Lb: /{t        d.tt~ o/J ;f;s a/ltsi (}/l.t4e ;                                                           ·3[:.

        01\.   f;b.rwH~         l q)       fJJ 1:J r p-tfi1«0V\rz4' v)~s \fl-\JoLval 1Yl a 1__ro..Ffi-c a.cude~~1
       ·                            .                                                                 (J~PO)
    t.NJk- ~C>f\ p..-tlN\ £ S ct._\1\\VeJ             1   0..   SAN Al\1oll r'o P61       L{cf D0(t. t;o-Pf'rc 0/ffetzl'.
    w1 fh.c~       CJ.._   ~u.J ~\(\lA_{e~ cJf ,fiAQ, (k_(!_c_\devrl; -fk pt-t/-t,o~u. ua.s ..

   c:k-fa:< "-ed Jv,_e        {o     aot    t .{.,   s1r'nj      J'IILut!tC-1 fa / r-X>r ron f. { b   I. i hif ./5)

   /)f'ectrJe.)       AA )t._e ~CAlf)~                            /I'!Jo$r5t~t"w LJ,J;.JiP/1 eft~
. $.A. P. 0.      arNwd aF'! 5Mile );1 e.fudrty                                1Jdediv6 JoA11. JJojl'r-
  ..fl:;;> 4D\.   au.o-t       el'   ~ {) J{    Coo'\ SM         1 (o .xw-e.A-. h6 ;/e ;..._,c_!_. a.. (..~eel~
    Jok Do-1~ W«c,:, ttdV;>cd .rLc..J --/-h.Q fdif,~ev- 1'11\a) hcJc
    hecfJ ia.dJvtj al'-hr fA e o._ a 1(/r,rr-l f)t'(--llv:d· tt du16e A~~ Lc
    pro~od ik ;elffo~/ M&j AtJ~ Pee// ie~i1 durr~
  lis. 0t cc iMt !/J, ~I.e se1 Ucl I/.. .v jJ d; {.· pto h!J b&       {!OJ_;'£   ;wJr,/J'la!r&,/'f;!llrnN"ed .fkrM Ia 5'ect$rbu ~JAar,Jpv._/al!M dl's((lld jJhdn£, Ct'Kf/18!18;-},
 UL-f,~f~ Lj 1fl~ 1:"- for/IIVJ.rfro/1          ~()/'fLUe d.   f/otoA   D~0 &s   :L&ga. ( u I (
 p~oAe   £(0.fck      w L~,ttt~):C!.d IlL Mft-i;vre :O;mrvt~d~              l!tjbf\f Q ~~~

 C4~ 1_~ pd;fto/le[' W~S 4__a~tr~J Wt~UAih_e 2&5f                                ttV(   f~vt1~ XM
 .&~ acc.iderrf o rtd t_[a { i{k!:{,~ COt1.5i;i;l~/'e;c)jey; 11-e>s .
  Pi.rt.r~~.lcl UJNLtded Jid l:k {kb'-b~Qj' /;e tttJryeclw.i;__
  &A£1 rx/'ttC,fcd far a91"avaied aSSttuH ,.;,ii_ tt dead~ aJ{'{/_f()/1·
(_etHrtrrr: ~                               JL.
     11--L isiw dp v.}>J'f>:Nt-l{r.sc>                  eeLLfkDII.c     t>f~ /v...~ beUt
  Ocdc\te_c,9ld_      ht fJ,_   t.   s4Vtf'aer-/.'r 7t (Jv{-,p/Y).M,~.-1
            .   .
                                       P«1Jt(:§)                  .
                                                                                 _
 · ()pf~{s 1111?!_"- ,J4f_e- tYi-rfr_a.s o..~ryecL Wcffl the.. 5upew. ·.·
    /;w.r1s fv;ld,ity II\ Sft~-l:c (5. t:lMvili LfJJS,/JJclst~
    a &!5< ?Jht'c-L Is 1/ef'ij s/M.{ t,., to lk Mt al kf'lcfr /rt

 ·· 0fab vs. J&tdM 13ll2 SW. 3d ._t;GS' (yet_, U1rfi;t.IJ(J/),21Jf/) ;I
                    -

     5/a.io, tr U.. kvt.O fi,_ 5/o,.ia.
     -ro ~wd--prof'J 1'1 rNie0 ~Q_ lis al'!lr-urs }tpve
      pto}Jqfft fXa.[S( 1D Ctzt~erJ3 V4 a_ «rfvtc, (f'CCutted
     aYLd           o/-fi-at/ Ytf/J'\t tlaf? /). fda w/ 011 £-{~
            e.cf1de /Ltf2

     propuJ; le b Seatr_kd. -fto~ (erl or
                                p"~ ob:ui hh tutl"j l ~ 2015'; bvfl.-                           tio M a wel tNwc
 -f4 pe-ft:f.o,fk                    5 f'(}l(.;l.{flded OOfr'es s/IJ/Ylpd by ft:w }Jt;{I ;d

     LL~rL1 0rtL /4 dtc;,4d L&r{ "'9oh lo l'toarhtLj7J:e ;xf!rD;ef'
}w,:y a Coi'LS.{flz_.lt,;Ni({-/l,ilo )x. i.t.atd1 /:;£ ~ ~/j_
c5fafe             r1is ;:Wo/ued al'e frt&Ale d a.s t1J./;BrrS Jt 1ffi;•oc,;/-
1G;r (,lnd aN adotdtd J.e.('(io ard/VIacle tya~ k/'eo/)
         . [J?._ere /;l'e.jJf'M1ises UJAireff«( -lrle pcrl:/to~c./' p~js
     jl-a1 dJv~ r!ouft jN"-t avd isS'l{t- a LJt;t d' d.~51J!ftrS
  aNI &1 p;tdit.g ct /LeaiJIIJ {)tf!tMI /;a. re!ca?Sed tJnrl
  c/J5clta/':;ed ~tJM liirlkr /'e$/l'atid                                                     >-               ~    ,


.~!J J 0/_nft;                                                                                ~ ~ ~ ~~~:':
                                                                                                   ::.1-       N,
     .                    fJ::.ftl{ &Nt?fi..                                                  z2     ~~·
                                                                                                   0.. I.!..
                                                                                                   >-·0x
                                                                                              _Jo:::ww•

          £/Jre.        ,IN ttndef'.5!jr1td au 1J.o,.;'/y on /l..;s doc;
                       fYif!                                       1           ~ ~ ~ ~~
     # ffcq(Q(}_ ~J.wJ /l11o ties-If J [A}Jc /w ~ /y ~ a£ d; .Jt}OI'rt, VJ'Or1 {~~1f~
      IJI/lh._ sfaiJ2!1f'Qvi .Jc,b.J~r ,btL ~ an/>~J.XJtt7 tcJ loc/)tr IVle. ott       g    detj
 ·       fYl                     r                             ~dj/JL~~
     (J.fAH~2ol'5,                             i"'--1'~          ~~fj,Mc_7
       '   .




    Defendant: SHAD CHRISTOPHER MODESETT
    JN #:      1531446-l
    CLERK'S ORiGil\lAL                                                                            FILED
                                                                                         1--0'CLOCK_ _ M
    Address: , ,
                                                                                          DEC 12 ZOtl
    Complainant: Jonathan Esquivel
                                                                                             DONNA KAY M~INNEY
                                                                                                DISTRICT CLERK
    CoDefendants:                                                                           JEXAR ~NTY, TEXAS

    Offense Code/Cha.rge: 130116 - .AGG ASSLT WIOF.ADLY WPN                              BY~
                                                                                              •
                                                                                                        slt."";
                                                                                                        DEPUTY
                                                                                                                  L
                                                                                                                  (
                                                                                                                      IJ..
    GJ: 559965                     PM   Ccurf~:

    Court #: \   l '5 -IL.                         SfO tk4:?1.J99
    Witness: State's Attorney·
    -------------------------~~~---~~m-qw.w••~v-----~~·~--------------------
                                TRUE BILL OF INDICTMENT

    IN THE NAME AND BY AUTHORITY OF THFSTATF. OF TF..XAS, the Grand Jury of Bexar County, Staty of
    Texas, duly organized, empaneHe     Defendant: SHAD CHRISTOPHER MODESETT
     JN ##:       1531446-1
                                                   PARAGRAPHC

     on or aboutthe 19th Day of February, 2012, SHAD CHRISTOPHER MODESETT, hereinafter referred to as
     defendant, did use and exhibit a deadly weapon, NAMELY: A MOTOR VEHICLE, THAT IN THE MANNER OF
     ITS USE AND INTENDED USE WAS CAPABLE OF CAUSING DEATH AND SERIOUS BOOILY INJURY, and
     defendant did intentionally, knowingly and recklessly CAUSE BODILY INJURY to Jonathan Esquivel, hereinafter
     referred to as complainant, by DRIVING SAID DEADLY WEAPON AT A RATE OF SPEED THAT WAS
     GREATER THAN THAT WHICH AN ORDINARY PRUDENT PERSON WOULD HAVE DRIVEN UNDER THE
     SAME OR SIMILAR CIRCUMSTANCES; AND BY FAILING TO TAKE PROPER AND NECESSARY EVASIVE
     ACTION: AND BY FAILING TO MAINTAIN A PROPER LOOKOUTWHICH AN ORDINARY PRUDENT
     PERSON WOULD HAVE MAINTAINED UNDER THE SAME OR SIMILAR CIRCUMSTANCES; AND BY USING
     A CELL PHONE, NAMELY: BY MESSAGING ANOTHER INDIVIDUAL, WHILE OPERATING SUCH DEADLY
     WEAPON; THEREBY STRIKING THE COMPLAINANT WITH SAID DEADLY WEAPON;

                                                   PARAGRAPHD

     on or about 19th Day of February, 2012, SHAD CHRISTOPHER MODESETT did intentionally, knowingly and
     recklessly cause serious bodily injury to another, namely: Jonathan Esquivel, hereinafter referred to as
     complainant, by DRIVING A MOTOR VEHICLE AT A RATE OF SPEED THAT WAS GREATER THAN THAT
     WHICH.AN ORDINARY PRUDENT PERSON WOULD HAVE DRIVEN UNDER THE SAME OR SIMILAR
     CIRCUMSTANCES; AND BY FAILING TO TAKE PROPER AND NECESSARY EVASIVE ACTION; AND BY
     FAILING TO MAINTAIN A PROPER LOOKOUT WHICH AN ORDINARY PRUDENT PERSON WOULD HAVE
     MAINTAINED UNDER THE SAME OR SIMILAR CIRCUMSTANCES; AND BY USING A CELL PHONE,
     NAMELY: BY MESSAGING ANOTHER INDIVIDUAL, WHILE OPERATING SUCH MOTOR VEHICLE;
     THEREBY STRIKING THE COMPLAINANT WITH SAID MOTOR VEHICLE;

                                         ENHANCEMENT ALLEGATION

     And it is further presented in and to said Court that, before the commission of the offense alleged above, on the
     11th day of FEBRUARY, A.D. 1994, in Cause No. 91CR5996, in Bexar County, Texas, the defendant was
     convicted of the felony of ATTEMP TO COMMIT MURDER NONFAMILY - GUN;


i    AGAINST THE PEACE AND DIGNITY OF THE STATE.

I                                                       .F£~it~lft:!b
~
L.




                                                                                                REPEATER
 POLICE REPORT
            ,.
                                    ,e c\lfitBr7 {)
                                     San Antonio
                                                            1
                                                            r"'!".Off~.n-s-.C~as-e~#_ _....;
                                                                sAPD12038015
                                                                                                  ~.....__~~----
                                                                                               .. Incident Type

                                                                                                 suPPLEMENT
                                                                Prtmary Offense
                                   Police Department




                                                                                                                  No.




  0    lmpouridecl       0Towecl

  Location Towed From




~arrative Legend           .
 AP1 =MODESETT, SHAD CHRISTOPHER
 Narrative Information

   I WAS DISPATCHED TO THE ABOVE LOcATION FOR AN OFFICER IN TROUBLE. UPON ARRIVAL I OBSERVED OFC. A VIERA
   #1594 DETAINING (AP). I PULLED UP TO OFC. A VIERA #1594 AND ~HE p1 ACE CA£») 1!1 MY CUSTODY. I SPOKE TO (AP) AND
 . ASKED HIM WliAT HAPPENED WITH THE ACCIDENT AND (AP) STATED THAT HE WAS TRAVELING ON THE ACCESS RD OF NW
   LOOP 410/~ERS WHEN DROPPED HIS WATER AND B. ENT DOWN T.O.. PICK IT UP. (AP) STATED THAT WHEN HE _LOOKED UP ~E
   SAW AN OFFICER BEHIND A PATROL CAR. (AP) STATED THAT HE SLAMMED. ON HIS BRAKES AND TURNED TO .THE TO THE }(
 ' LEFT TO TRY AND AVOID HITTING THE OFFICER. (AP) STATED THAT AT THE SAME TIME HE TURNED LEFT THE OFFICER ALSO .
   RAN LEFT. (AP) STATED. TliAT HIS TRUCK,WENT OFF THE SHOULDER AND STRUCK THE OFFICER THAT WAS RUNNING. (AP)
   STATED THAT HE STOPPED A LITTLE WAYS UP AND GOT OUT OF HIS VEHICLE. (AP) STATED THAT HE STAYED BY HIS TRUCK
   BECAUSE HE SAW PEOPLE TRYING TO HELP THE OFFICER AND STATED THAT HE STAYED BY HIS TRUCK BECAUSE HE WAS IN
   SHOCK. (AP) STATED THAT AN UN KNOW~ MALE THEN Af'PROACHED HIM AND STATED THAT HE WAS AN EMT AND CHECKED
   TO MAKE SURE (AP) WAS OK.. (AP) STATED THAT HE WAS THEN DETAINED AFTER THAT. (AP) WAS TRANSPORTED TO 214 W.
   NUEVA TO GIVE HIS STATEMENT TO NCID DETECTIVES. AFTER SPEAKING WITH DETECTIVES (AP) WA$ THEN TRANSPORTED
· TO 401 S. FRIO FOR A TICKET WARRANT THAT HE HAD MWAR.V.1982970.                        .
* =Req~ired fields                        • Qfi!Bf1 1{ /
                                                   City of San Antonio
                                            San Antonio Police Department
                                                  Crime Scene Search Report

Physical Evidence:    C No    ~·Yes

Evidence Collected: I collected the following items of evidence:
                    E1: One (1) traffic officer's uniform hat located in the grassy area between the access road and highway,
                         One (1) SAPOA day planner located In the grassy area between the access road and highway;
                    E3: One (1) wireless microphone, labeled "Coban" located in the grassy area between the acc~ss road and
                    highway, ._. . .. ,                                        ·
                       E4:WAWErm~m&~~i'~~'h~B'at!.~!~n~atter¥R~'afe'C11imtflif9M~Y.iaf.f.'ru§.gfw.§ln1tlil~@gGe~1Jlg1:f1ra'I;IV!J~"
                       ll!9llii~
                           One (1) notebook located in the grassy area betweel'l the access road and highway,
                           One (1) uniform name plate belonging to SAPO Offlc~r J. Esql!ivel #0169located In the far right lane of
                           highway,
                           One (1) swab of apparent blood collected from the far right shoulder lane of the highway,
                           One (1) pair of handcuffs belonging to SAPO Officer J. Esquivel #0169located in the second highway
                            from the right,                                                    ·
                           One (1) pair of Oakley sunglasses located In the grassy area between the access road and highway,
                                                                                           ~X~~~~~·~r~ofafid~ai/r'ld highway,
                                                of prescription pills, Clonazepam 1mg, apparently   to "Cody Smith",
                          3: One (1) set of keys belonging to V2.
                         marked, packaged and placed evidence items E1 through E13 into the SAPO Property and Evidence
                      ''T'"'"'"'"' Facility located at 401 S. Frio.

             Latent Prints Found?       (!,No   0 Yes




V2                    Chevy/PK             WHT     Tx:BK9-3552               1GCEK19R9WR152348                         D
General Details:      [.. No (i.' Yes
     Arrested Person (AP): Modesett, Shad (12/16/71)

    I was dispatched to the above listed location along with SAPO Crime Scene investigatorS. Aguilar #9443 to process an
    apparent Officer Involved Major Accident. ·Upon my arrival, we contacted SAPO Traffic Sergeant Graff #3083 were informed
    that SAPO Traffic Officer J. Esquivel #91_~~ JNC!S C!PP~ rently struck by V2 whlleJtal)d(ng to the rear of his patrol car {V1) on the .
    far left lane of the access road. ir8b~'f={trftftl~~a~si'S~'Qffi~~~~f~f{iifciWf%ifttlt~faril~fJJ!Mi~k9!;,;lh~~~ll
    leading through the grassy area between the access road and highway, onto the far right shoulder lane of the nighway, and
    back into the grassy area where V2 was sitting, Officer Esquivel's belongings located in the grassy area and the highway, and
    apparent blood located in the far right shoulder lane. I contacted SAPO Crime Scene Unit Sergeant R. Rangel #3016 and
    informed him of the situation. He requested a video be taken of the scene before ~a king his way to the scene. I contacted
    SAPD Crime Scene InvestigatorS. Coonradt #9409 to bril}g_ a video camera to the scene. Ithen pro~eeded to photograph
    the seen~. See Photos section for details. ~f'~mii~~-~IY:~"59i-g1i~illlieq'Gestea~
PS.4125-0S(a).OFFENSE.INVESTIGATION.RECORD.SAPD Crime Scene Search                    ~"\17'                     Case No: SAPD12038015
Rev.2011-1 12/20/11                                                                                                             Page 2 of 3
                                                                                                 )
* =Required fields                                                    e ·2f-Hr.Bif'C {
                                                                                          City of San Antonio
                                                                                 San Antonio Police Department
                                                                                               Search HAlnniJT
                     , .. _,, .... ·.--~·-··.·-········"·--···=·---   --~ ·~"·   .... -


   swab of the apparent blood, a bottle of prescription pills located in the         ofV2, and the
   Evidence section for details. CSI Aguilar completed a rough sketch of the scene and took additional photographs of the
   scene and CSI Coonradt took a video recording ofthe scene. Refer to their respective reports for details. No further action
   was requested of this Investigator and no further action was taken;




                Mem~er Making Report:_D_a_v_ld_S_a_r_a_b_ia_ _ _ _ _ _ _ _ _ __                                  Badge No.: 9449
               Assisted By:                                                                                      Badge No.: _ __




                                                                                             .·.···:.
                                                                             1\..




PS.4125-0S(a).OFFENSE.INVESTIGATION.RECORD.SAPD Crime Scene Search                                                     Case No:    SAPD12038015
Rev.2011-1 12{20/11                    ·                                                                                             Page 3 of 3
·State of Texas
 County of Bexar
                                                                                          -
                                                                                       Number:State of Texas                                                                       Number:
                                                                                              -
described above, constituting evidence to be searched for and seized, are located in the suspected Thing.
                                                                                                                                    Cf7SL/?(
                                                                                     . ....... ,..•...   - ... ,..,.... ,   -·-   --~·-···--·,··-·····   ....--.·--   .... ,.,._, ...... ·····-   •..... ,·.··-




GR.4250-02-b
                                    [Y-f{t g;tlD'                                                                                                                                      Page 2
Rev.2009-1 07/14/09



                                                                                 I
State of Texas
                                                                                          - q?
                                                                                     Number:                  ~37 L
Wherefore, your Affiant asks for the issuance of a Warrant that will authorize the seizure and search of the suspected thing, and
the seizure of the above described evidence.

 Respectfully Submitted,




 Sworn to and subscribed before me in pe

 thij2 C)i-aay of     ·~ y> '2,a l'L_
 hourof ~07 ~




GR.4250-02-b
Rev.2009-1 07/14/09                                                                                                         Page 3
                                                                                                                                                                                                                                                                                                 e
            State of Texas                                                                                                                                                                                                                                                           Number:                                      q 1~L/ 1L-
            County of Bexar                                                                                                                                                                                                                                                           In the Magistrate Court

.   ..   - ........... , ........ ··-·.-- ,. - -' ·-·-··-·---.- ..   ~-   ... .,. ,.   -~-   -· ···-···· ...• ''•   ---· ·- ·-· ..,.   ·------~---   .. -   ••,-   ·-· ........
                                                                                                                                                                     ~            --~,-·----   ·-·   .--.   ·-·~   ... -- ... ---· -· .. ' ...   --   .. ·-   --- ... ·--   -·   .... ··- '"   ...... - ........-.... ,__ ..... ·- ..   .   ., ,,.,.,   . ..... ··..... _..,.,_
                                                                                                                                                                                                                                                                                                                                                         _                        .-.·-- ...,, ... ···----   .   .. .. ......... -- ----- ---··· ---· .. ,.. ---- ___,


                                                                                                                                                                         Search Warrant
          The State of Texas, to the Sheriff or any Peace Officer of Bexar County, Texas, or any Peace
          Officer of the State of Texas,.
          Greetings:
          Whereas the Affiant whose signature is affixed to the Affidavit attached hereto did therefore
          this day subscribe and swear to said Affidavit before me, which is hereby incorporated
          herein for all purposes, and whereas I find that the facts stated by the Affiant in said
          Affidavit show that the Affiant has probable cause for the belief he expresses herein and
          establishes the existence of proper grounds for the issuance of this Warrant..           ·
          You are now therefore commanded to seize and search the suspected thing , described as
          follows:
                I phone 4 collected from a 1998 Chevrolet pickup, Texas LP BK93552 in the
                 SAPO Property room under property tag 990000816155

          for the following items found therein, including, but not-limited to:
                 Text messages, voice call records and evidence of internet use by the
                 Defendant while driving
          Herein fail not, but have you then and there execute this Warrant within three days,
          exclusive of the day of its issuance and execution, with your return thereon, showing how
          you have executed the same.

                 Issued on this the                                          ~of ~ 'o
                      cz 1(_at the hour of ~/                                                                                  f:r-_




          GR.4250-02-b
          Rev.2009-1 07/14/09                                                                                                                                                                                                                                                                                                                                                                           Page 4
                                                                                                                                                                                                            ••
STATE OF TEXAS:                                                                                                                                                                                  Warrant #975472
                                                                                                                                   . ·- ..........             ...... .,_, ., •...               Case # 12038015
COUNTY OF BEXAR:
.·····      .... ....
         ··········-~······ ··~   ., ....   ······~--····•,,-- .....•....   ,.   ,, ....   ~---·    , ......•.   ······~····"·'-                     ··.~--~
                                                                                                                                                                                     -. -· ...   -~   _____ ., ___ ----·- --·- .. ----·--· .... -........... ·-- ·- ·--·····-




                                                                                                   RETURN AND INVENTORY



    The undersigned Affiant, being a Peace Officer of the State of Texas and being
fully sworn, on oath certifies that the foregoing WARRANT came to hand on the date
of issue and that it was executed on the 21st day ofFebruary, A. D., 2012, by searchiD.g
the described item named in the Search Warrant, and the folloWing items ·of evidence
were seized:                                 ·



Data stored on the cell phone.




Subscribed and sworn before me, the undersigned authority on this the __ day of
_,A. D., 2012.



SEAL

                                                                                                                                                       NOTARY PUBLIC IN AND FOR
                                                                                                                                                       BEXAR COUNTY, TEXAS
                                                                                    Arl'-('
                                                               ('\J-,,,·:·1
                                                               ·e-· if1!' U8V t, ·               r
            DataPilot Repor CP_ UTF8
            RecType         Date     Time     . To                      From                 Message                                                                         Stat
                        1    20120219   114418 (210) 324:-1129                               Hey you got?                                                                    Sen
                        0    20120219   114530                                   2103241129 Ay good                                                                           Re~
                        1    20120219   125556             21043op8o2                        Got binkies for baby                                                            Sen
                        1    20120219   134513 (512) 902-1416                                lfyou cantuse it tell me i will go get 1                                        Sen
                        0    20120219   140238                                   -2104300802 Couldnt use stroller                                                            Rea
                        1    20120219   140658 '           2104300802                        Do i have a check book in the van?                                              Sen




                                                                                                                                                                             •
                        0    20120219   140806                                    2104300802 No,.gave it to you ..                                                           Rea
                        0    20120219' 140827                                    2104300802 Doesnt matter.. on way to pow wow
                        1    20120219   140840             2104300802                        K let me find it then we meet at walmart
                        1    20120219   140846             2104300802                        Ok laters                                                                        Sen
                        0    20120219   141116                                    2102321851 U mk it by there if so or when u·do let me know pis                              Rea
                        1    20120219   141435             2102321851                        On way mom just got back                                                         sen
                        1    20120219   141452             2102321851                        Be there in bout 20                                                              Sen
                        0    20120219   145248                                    2103241129 What up bro                                                                      Reo:


t_                      1.
                        0
                        0
                        1
                             20120219

                             20120219
                             20120219
                                        145939 (210) 324-1129
                             20120219 . 150034
                                        162149
                                        162320             2102321851
                                                                                 2103241129
                                                                                 2102321851
                                                                                             Nevermind at work not leaving
                                                                                                 K
                                                                                                 What was wrong??                                              ,
                                                                                                                                                                              Sen
                                                                                                                                                                              Reo:
                                                                                                                                                                              Rec:
                                                                                                  The fucking valve on the high side gonna try an tighten the packing nut ca Sen



~
                        0    20120219   162433                                   2102321851      Cut. It out there just gonna call bk        .                                Rec:
                        1    20120219   162551             2102321851                            Huh wtf are you saying i dont speak jibberish                                Ser
                        0    20120219· 162646                                    2102321851      Cut valve out                                                                Rec:
 ----...:               1    20120219   163342           ' 2102321851                            Cant attached to receiver fkn had to work on it last year                    Ser
                        0    20120219   163457                                 -. _2102321851    Let fix it so whatever we nd to do                            ,              Reo:
~
                        1    20120219   163728             2102321851                            I got it i have packing tape and it stopped it also using a metal eap all good.

G                       1
                        0
                        1
                             20120219
                             20120219
                             20120219
                                        164352
                                        165136
                                        170019
                                                           2102321851

                                                           2102321851
                                                                                 2102321851
                                                                                                 Fuck yeah no leaks
                                                                                                 Thanks
                                                                                                 Uep
                                                                                                                                         ·
                                                                                                                                                              •

                                                                                                                                                              :
                                                                                                                                                                              Re~
                                                                                                                                                                              Ser
                        1    20120219   170036 (210) 887-7794                       1            On way bra                                                                   Ser
                        0    20120219   170114                                   2108877794      Ok                                                                           Re~
                        1    20120219   170832             2104300802                            How yaU doin over yonder                                      .              Ser
                        1    20120219   170836             2104300802                             ?                                                           .;              Ser
                        1    20120219   173345 (210) 887'-7794                                   Sorry had to stop by work be. There in 20                                    Ser

                                                                                        ....\,




                                                     D(Ay o -t crc..s~                               -F\OfV\        d~+-~              6(\       pf,.IJ(',e-
                                                                                                                                                  -         .




                                                        -------·.--
                                                                                                             u Hlgr-r ~r 1
                                                        1      20120219           174236                            2104300802                                                           Ummm hello?                                                                       Ser
                                                        0      20120219           174445                                                                       2104300802 Whats up.drivn                                                                                   Rec:_
                                                        1      20120219           174539                            2104300802                                                            Jusst checking on yall .                                                         Ser
                                                        1      20120219           175625                            2108961283                                                           .Hows it going bitch nasty                                                        Ser

                                              ~                         -    -   ~--------'---------------- -~                                                                           good I'm putting a wire   1n   theWcfil
                 -                  '         ,---:-------                                   ....   -------------            ------------------------------------- .... ----------
             {'DI,It.        ~ ..; ' ·cK(               0 20120219                175743                                                                       2108961283 -AesahWake->                                                                                     Rec:
                       '\     ("v       r'v
           
                                                                                                                                                                          Hajaha                                                     .-              Ser
                                                                                                                                                                                                                                                                          il
                                            C-:         0 20120219                185155                                                                     . 2108877794 Dont worry bout radio I have to go to bed have to drive to rio hondo tommo_.Unr
                  D6v.'/Jr~<51;-
                                                                                                                                                                                         where you at trick
                 W~f"} i-'1.
           f                                                                                                                                                   2108961283 -AesahWake->



                                                                                                                                                                                                                                                                       ~
                 ('i('(     ~ ;~
                                                        0 20120219                201507                                                                                                                                                                                  ~
                                                        0 20120219                204454                                                                       2104300802 Hey.... brthr is tryn to get ahold of u                                                     .    Unr


                                                                                                                                                                                                                                                                      ~J
"'-...._




 ~                                                                                         ~
                                                                                                                                                                                     1
                                                                                                                                                                                                                                                  atfs~ ~t~&~t,. ~~~
                                                                                                             Cof q 11dJlljll                 r"S· b"' J-'"·L:r'J
 \~                                                                                                                                                                                                                                    7hJS
                                                                                  tCf I L
      :--.....::::::                                                                 r                                                                                               (
                                                                                                                                                                                         •                                           t-tfi re f'.-(!.vt'id ~-
                                                                                                                                                                                                                                                f111vvf 1itwL{
                                             wM.n \~-'te{-rl
                                                                                         IA.(C        Q
                                                       e         UH!tr{'b
                                                                                                   1


                                                                                                                ••
                                                                   3. OF.FENSE CUSSSI'ICAnON
                                                                                                                       4. ASSIGNMENT NO; 11038!!1#1
PAGE_9_0J:i'_.10-'-                                                       PC22.01                                      5. OD.ENSR NO:     1.30111 ·

ROUTING &~~~
                                                                       Alar.avaced       AM•••                         6, DAD REPORTED; OZ/19/Z012


IABI~ ClfC'Din~INittaililll                          .wd!W 1!f~pliiiii~J!l                                                      ~Niiilllblr

Ofo. 1OJ\Jthan !sq,uivel #0169                      214W.Nueva                                                                  110..207•7400
:rlaHofO~~b«.._;;.~~                                                                ..... ·o·•·nme·.f~RUB                       Date.udT~ofltil Rqmt

4800-NW Looi) 410 Access Rd.                         7160                                 02..-J!J..t2 1758 Jus             '   07~01-12           1030 ltts




                      ·,

                                                                                                         ~ ~ rt'ch~enng but recently was allowed to
                      '
                             , J1 .·'I met with tho Complain$1t on Q7..QJ.42.·He
                               1
                                     retum homo hm tho rehabilitatior£ center. When I ,came into the Complainant~ a house, he
                                     was sea.ted ·at the dming room table. l:te appeared m be in good spirits. His left ankle stilt
                                     appeared to .be inj_\lt."'e4. He Jtacl a scar oa his neck ftom a traQheotom.y. He had a walker
                                     next to whero be was $ltting- and dun were two-~er-'bags -haaslus on the walker. Duo
                                     to the severity of-the injury, the C&mplaidant bas. no memory of tlutd3y of_thc crash. or the
                                     da.)IS surrounding_ the ctash. 1k suffettd a ~ -pelvis and· left ·ankle which both
                                     requiled  s~. His C6 vert~ was bcturcd. lfll bladcler, urethra. and prostate wm
                                     tom. He had fluid ·clrafued ft.om .his head which-was causing !)te&sure to hi!~ b.rnin. He bad
                                     short tenn- memory loss. l •cquired a medical !'d.ease funn obtain copies ofbis mCdiC)l
                                     recordt,
                                                                                                                                 to                             r            -
                                                                                                                                                                                            r

                              ~     ~~                     Di ~ r"" of biB \'Cbicle. and~ ~;...;..,}'L .,~u
                                                                     reoklea$
                              . qenous bodily iDJUlY to tho Compamant. A person aoti reokt~sped to
                                     circumstances SUttolmding his oonduot whe_n ho is-~~ but                                            ~~1.! disregards                         a
                                <    sub!Jlantilll and un.fuStified·riSk thm-the circumstances exist or the result will ooour. ~j                                                       /
             ..;.:.              ( Del."~t dw&e • . er t 1· ·"·:          while i Sendin and            · te"t rnessa ~s:thia
                            ·. .. .) c?ncluet.is known t.c be 4an!Qt'C3rwhile-drlv . g ~ch is why it bas b -. deemed i . ¢gat by
                           - - .~ordtnanee. i'he              ~en        was _f~cused o~-his p~one and n~t ~e ~adway or other
                                      m